IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MICHAEL ROGER MILLS,

              Appellant,

 v.                                                     Case No. 5D14-2814

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed July 29, 2016

Appeal from the Circuit Court
for St. Johns County,
Howard M. Maltz, Judge.

Michael R. Ufferman, of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Michael Roger Mills appeals the judgment and sentence entered against him after

he was found guilty, by a jury, of soliciting a minor using a computer device, in violation

of section 847.0135(3)(a), Florida Statutes (2013), unlawful use of a two-way

communications device, in violation of section 934.215, Florida Statutes (2013), and

traveling to meet a minor, in violation of section 847.0135(4)(a), Florida Statutes (2013).
Mills raises a number of issues on appeal, however, only one warrants reversal: namely,

that his convictions for soliciting a minor using a computer device and unlawful use of a

two-way communication device violate double jeopardy principles because the elements

to prove each are subsumed within the elements for traveling to meet a minor. Based on

the facts of this case and the State’s concession of error, we agree with Mills and conclude

that double jeopardy principles preclude separate convictions under section

847.0135(3)(a), section 934.215, and section 847.0135(4)(a). See State v. Shelley, 176
So. 3d 914, 919 (Fla. 2015); see also Holt v. State, 173 So. 3d 1079, 1081-84 (Fla. 5th

DCA 2015). Accordingly, we reverse Mills’ convictions and vacate his sentences for

soliciting a minor using a computer device and unlawful use of a two-way communication

device. Finding no error in the remaining issues or that any error was harmless, we affirm

in all other respects.

       AFFIRMED in part, VACATED, in part.

PALMER, EVANDER and BERGER, JJ., concur.




                                             2